EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company since the date of the most recent filing on Schedule 13D.Such transactions involved the purchase of shares on the NASDAQ Global Market.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 7/21/20111 Purchase 7/22/20112 Purchase 7/25/20113 Purchase 7/26/20114 Purchase 7/27/20115 Purchase 7/28/20116 Purchase 7/29/20117 Purchase 8/1/20118 Purchase 8/2/20119 Purchase 8/3/201110 Purchase 8/4/201111 Purchase 8/5/201112 Purchase 8/8/201113 Purchase 8/9/201114 Purchase 8/10/201115 Purchase 1 This transaction was executed in multiple trades at prices ranging from $7.97 - 8.00. 2 This transaction was executed in multiple trades at prices ranging from $7.97 - 8.00. 3 This transaction was executed in multiple trades at prices ranging from $7.99 - 8.00. 4 This transaction was executed in multiple trades at prices ranging from $7.25 - 7.85. 5 This transaction was executed in multiple trades at prices ranging from $7.02 - 7.33. 6 This transaction was executed in multiple trades at prices ranging from $6.95 - 7.12. 7 This transaction was executed in multiple trades at prices ranging from $6.90 - 7.19. 8 This transaction was executed in multiple trades at prices ranging from $7.19 - 7.27. 9 This transaction was executed in multiple trades at prices ranging from $6.87 - 7.25. 10 This transaction was executed in multiple trades at prices ranging from $6.40 - 7.30. 11 This transaction was executed in multiple trades at prices ranging from $6.39 - 7.09. 12 This transaction was executed in multiple trades at prices ranging from $6.05 - 6.25. 13 This transaction was executed in multiple trades at prices ranging from $5.66 - 6.10. 14 This transaction was executed in multiple trades at prices ranging from $5.34 - 6.05. 15 This transaction was executed in multiple trades at prices ranging from $5.40 - 5.85.
